Case 1:18-cr-00762-PAC Document 52 Filed 03/16/21 Page 1 of 2

ne ee ee sy ine

U.S. Department of Justice

United States Attorney
Southern Distriet of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

March 12, 2021
3 frelroet

By E-Mail fl. pArdlg aim Clatllre, tus aghast Co

The Honorable Paul A, Crotty .
United States District Judge hap — Tee Pine 1 hah

Southern District of New York Dv tcberek
Daniel Patrick Moynihan United States Courthouse

500 Pearl Street Jt (Vit

New York, New York 10007 sir

Re: United States v. Haji Abdul Satar Abdul Manaf, 18 Cr. 762 (PAC)
Dear Judge Crotty:

Based upon the parties’ discussions following the defendant’s recent change of counsel,
the parties respectfully request that the pending motions deadlines in this matter be adjourned for
approximately 60 days. The defendant’s pretrial motions are currently due on April 9, 2021, and
the Government’s anticipated motion pursuant to the Classified Information Procedures Act is
currently due on May 7, 2021. The requested adjournment would provide the parties an
opportunity to engage in discussions regarding the potential for a disposition in this matter, and
permit the defendant additional time to review discovery and consult with newly re-appointed
counsel. The parties jointly request that the defendant’s time for pretrial motions be extended
accordingly until approximately June 9, 2021, with time for opposition and reply to follow, and
that the Government’s CIPA deadline be extended until approximately July 9, 2021.
Case 1:18-cr-00762-PAC Document 52 Filed 03/16/21 Page 2 of 2

*

In light of this joint request, the Government also moves for the exclusion of time under
the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), until approximately
July 9, 2021, in order to afford the defendant time to review discovery, consult with counsel, and
to engage in discussions regarding the potential for a pretrial disposition. The defense consents fo
this application.

Respectfully submitted,
AUDREY STRAUSS
United States Attorney

By: /s/
Jessica Fender
Kimberly Ravener
Assistant United States Attorneys
(212) 637-2276/2358

 

ce: Sabrina Shroff, Esq.
